Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0214598 (“Fujita” or “F”).
Regarding claim 1, F teaches a wireless communication module (that of fig 1), comprising: an antenna circuit board (3) having (i) a first principal surface (the upper surface) on which at least one antenna element is provided (the 13s are provided on 3) and (ii) a second principal surface (the bottom surface) on which at least one feed line (21a) and an integrated circuit (that of 8) are provided (as shown), which integrated circuit is connected to the at least one antenna element via the at least one feed line (as shown); and a cover (5) that contacts a pair of opposite sides of the antenna circuit board (5 is shown on the sides of 3), the support being provided (i) so as to lace the second principal surface of the antenna circuit board and so as to be away from the second principal surface of the antenna circuit board by a distance that is not smaller than a wavelength of an electromagnetic wave which is transmitted 
However, F fails to teach that 5 is a support.
Nevertheless, it was old and well-known to construct antenna circuit boards of flexible material (known as FPCBs) made of polyimide resin. In addition, it was old and well-known to employ covers as a support.
Thus, it would have been obvious to employ an FPCB of polyimide resin as F’s 3, and to, therefore, employ 5 as a support for 3.
The motivation would have been to allow for automated manufacture of F’s 3 in a system that requires a flexible substrate to move through the system, like a tape.
Once these modifications were made it would be the case that 5 would hold a pair of opposite sides of the antenna circuit board so as to keep the antenna circuit board flat.
Regarding claim 4, F teaches a heat diffusing plate (11), provided in a region of the first principal surface of the antenna circuit board (11 is on the top side of 3), which diffuses heat generated by the integrated circuit, in the region where no antenna element is provided, the region and the integrated circuit overlapping each other when the antenna circuit board is viewed from above (11 pulls heat from 9 up 19).
Regarding claim 5, F fails to teach a heat pipe provided on a surface of the heat diffusing plate.
However, heat pipes were old and well-known.
Thus, it would have been obvious to provide a heat pipe on 11.
The motivation would have been to remove excess heat.
Regarding claim 6, the modified device described in regard to claim 1 would be such that the antenna circuit hoard is a flexible antenna circuit board which is composed of (i) a polyimide resin, (ii) a liquid crystal polymer; or (iii) a composite material composed of at least one of a polyimide resin and a liquid crystal polymer (it would have a polyimide resin FPCB.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GRAHAM P SMITH/Primary Examiner, Art Unit 2845